USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

UNITED STATES OF AMERICA, DOC #:
DATE FILED: 3/10/2020

 

 

 

-against-

19 Cr. 678-2 (AT)

LATESHA MILLS, ORDER

 

Defendant.
ANALISA TORRES, District Judge:

 

The following bail conditions are imposed for Defendant Latesha Mills:

I. $50,000 personal recognizance bond, secured by 2 financially responsible co-signers

2. Travel restricted to SDNY/EDNY;

3, Surrender travel documents and no new applications;

4. Defendant not to possess the personal identifying information or access devices of
others;

5. Pretrial supervision as directed by Pretrial;

6. Drug testing and treatment, if and to the extent recommended by Pretrial;

7, Mental health treatment and evaluation, if and to the extent recommended by Pretrial;
and

8. Defendant released on her own signature, with 2 weeks to meet the other conditions

(i.e., the bond).
SO ORDERED.

Dated: March 10, 2020
New York, New York

Or

ANALISA TORRES
United States District Judge

 
